Name: Commission Regulation (EC) No 136/2004 of 22 January 2004 laying down procedures for veterinary checks at Community border inspection posts on products imported from third countries (Text with EEA relevance)
 Type: Regulation
 Subject Matter: tariff policy;  information technology and data processing;  animal product;  politics and public safety;  trade;  agricultural policy
 Date Published: nan

 Avis juridique important|32004R0136Commission Regulation (EC) No 136/2004 of 22 January 2004 laying down procedures for veterinary checks at Community border inspection posts on products imported from third countries (Text with EEA relevance) Official Journal L 021 , 28/01/2004 P. 0011 - 0023Commission Regulation (EC) No 136/2004of 22 January 2004laying down procedures for veterinary checks at Community border inspection posts on products imported from third countries(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), and particularly Article 3(5), Article 4(5), Article 5(4), Article 8(7), Article 16(3) and Article 19(1) thereof,Whereas:(1) The original requirements for veterinary checks on products entering the Community from third countries were laid down in Council Directive 90/675/EEC(2), which has been repealed and replaced by Directive 97/78/EC.(2) In the light of experience gained since the adoption of Directive 90/675/EEC, there have been some changes to procedures introduced by Directive 97/78/EC. Commission Decision 93/13/EEC of 22 December 1992 laying down the procedures for veterinary checks at the Community border inspection posts on products from third countries(3), as last amended by Decision 2003/279/EC(4), was adopted an the basis of the first directive and should therefore be updated.(3) The certificate issued after completion of veterinary checks and currently laid down in Annex B to Decision 93/13/EEC should be adapted to take account of changes to procedures both for consignments meeting Community rules and for consignments not meeting Community rules, and whether for import into or transit of the Community.(4) Detailed rules concerning the use of that certificate are set out in Commission Decision 2000/208/EC of 24 February 2000 establishing detailed rules for the application of Council Directive 97/98/EC concerning the transit of products of animal origin from one third country to another third country by road only across the European Community(5), and Commission Decision 2000/571/EC of 8 September 2000 laying down the methods of veterinary checks for products from third countries destined for introduction into free zones, free warehouses, customs warehouses or operators supplying cross border means of sea transport(6).(5) However, it is necessary to lay down specific rules regarding the practical management of the certificate in situations where consignments receive veterinary clearance at the border inspection post but remain under customs supervision for fiscal reasons for some time. In such cases a system of traceability, and clarification as to the documentation to accompany the consignment, are required.(6) For the proper functioning of the system of veterinary checks in the single market all the information pertaining to a product should be brought together in a single document with a uniform design to reduce problems of differences of language in different Member States.(7) Specific details of harmonised sampling and laboratory testing of different types of product will be made the subject of later implementing decisions, but in the meantime national rules should continue to apply except in the case of particular safeguard measures.(8) Experience has shown that it is of fundamental importance to have good sources of information regarding all consignments entering the Community to reduce fraud and evasion of checks. Checking of manifests is a key feature of this information-gathering process but is a very substantial and time-consuming task that should be automated by electronic means wherever possible.(9) In addition to the efficient gathering of the pertinent information among all the appropriate operators, the competent authority should be allowed to have access to the relevant databases of the customs authorities. All the operators should be integrated to this system of databases to ensure the availability of updated information by those involved.(10) Certain plant products posing a risk of spreading infectious or contagious diseases to animals should be subjected to veterinary checks. A list of such products should be drawn up together with a list of third countries or parts of third countries which may be authorised to export those products to the Community.(11) For small amounts of products of animal origin being carried for their personal consumption by passengers arriving from third countries, exemptions from the requirements of veterinary checks procedures are possible. Certain of those products are the subject of a safeguard measure in accordance with Commission Decision 2002/995/EC of 9 December 2002 laying down interim safeguard measures with regard to imports of products of animal origin for personal consumption(7). Reference to those measures should be retained pending the adoption of permanent rules in this sector.(12) The measures in this Regulation replace those laid down in Decision 93/13/EEC and that decision should therefore be repealed.(13) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS REGULATION:Article 1Veterinary checks1. The documentary checks provided for in Article 4(3) of Directive 97/78/EC shall be carried out in accordance with Annex I to this Regulation.2. The laboratory checks and analyses of official samples provided for in Article 4(4)(b) of Directive 97/78/EC shall be carried out in accordance with Annex II to this Regulation.Article 2Notification of arrival of products by means of the Common Veterinary Entry Document1. Before the physical arrival of the consignment on Community territory the person responsible for the load shall notify the arrival of the products to the veterinary staff of the border inspection post to which the products are to be submitted, using the Common Veterinary Entry Document (CVED), as set out in Annex III.2. The CVED shall be issued in accordance with the general rules relating to certification laid down in other relevant Community legislation.3. The CVED shall be drawn up in an original and copies as determined by the competent authority to meet the requirements of this Regulation. The person responsible for the load shall fill in part 1 of the CVED and transmit this to the veterinary staff of the border inspection post.4. Without prejudice to paragraphs 1 and 3, the information contained in the CVED may, with the agreement of the competent authorities concerned by the consignment, be made the object of an advanced notification through telecommunications or other systems of electronic data transmission. Where this is done, the information supplied in electronic form shall be that required by part 1 of the model CVED.Article 3Procedure to be followed after completion of the veterinary checks1. After completion of the veterinary checks provided for in Article 4 of Directive 97/78/EC, part 2 of the CVED shall be completed under the responsibility of the official veterinarian responsible for the border inspection post. The CVED shall be signed by that official veterinarian or by another official veterinarian operating under supervision of the former, to give veterinary clearance to the consignment.In the case of border inspection posts checking imports of fish in accordance with Commission Decision 93/352/EEC(8), the designated official agent may carry out the functions of the official veterinarian including the completion and signature of the CVED.2. The original of the CVED for consignments to which veterinary clearance has been given shall consist of parts 1 and 2 together, duly completed and signed.3. The official veterinarian or the person responsible for the load shall notify the customs authorities for the border inspection post of the veterinary clearance of the consignment as provided for in paragraph 1 by submitting the original of the CVED, or by electronic means.- After customs clearance(9) is obtained, the original of the CVED shall accompany the consignment to the first establishment of destination.- The official veterinarian at the border inspection post shall retain a copy of the CVED.- The official veterinarian shall transmit a copy of the CVED to the person responsible for the load.4. The official veterinarian shall retain the original veterinary certification or documentation issued by the third country and accompanying the consignment, as well as a copy of the CVED, for at least three years. However, for consignments of products in transit or for storage in a warehouse approved under Articles 12(4) or 13 of Directive 97/78/EC, and ultimately intended for destinations outside the Community, the original veterinary documents accompanying the consignment on arrival shall travel onwards with the consignment and only copies of these documents shall be retained at the border inspection post.Article 4Procedure to be followed where consignments of products have received veterinary clearance but are still under customs supervision1. Where consignments of products have received veterinary clearance at the border inspection post as provided for in Article 3(1), but remain under customs supervision and are released for free circulation at a later stage, the procedure set out in paragraphs 2, 3 and 4 shall apply.2. The original of the CVED shall accompany the consignment as long as the consignment remains under customs supervision through one or more establishments, until custom clearance is requested by the person responsible for the load.3. For first customs clearance the person responsible for the load shall present the original of the CVED to the customs office responsible for the establishment where the consignment is located. This may also be done by electronic means, subject to authorisation of the competent authority.4. Where the customs clearance has been requested as provided for in paragraph 3, the operator of the establishment shall:(a) keep a copy of the CVED accompanying the consignment;(b) record the date of reception of the consignment; and(c) record the date of customs clearance, or the dates of such clearance if the consignment is split up into parts as provided for in Article 5.Article 5Procedure to be followed where consignments under customs supervision are split up into parts1. Where a consignment referred to in Article 4(1) is split up into parts, the original of the CVED shall be presented to the competent customs authorities responsible for the establishment where the consignment is split up. A copy of the CVED will then remain at the establishment where the consignment is split.2. The competent authority responsible for the establishment in paragraph 1 may issue an authenticated photocopy of the original of the CVED to accompany each part consignment, marked with information on the revised quantity or weight.The competent authority may require the operator of the establishment where the consignment is split to keep records to ensure traceability of the different parts of the consignment.Records and copies of the CVED must be kept for three years.Article 6Coordination with other enforcement servicesTo ensure that all products of animal origin entering the Community undergo veterinary checks the competent authority and the official veterinarians of each Member State shall coordinate with other enforcement services to gather all pertinent intelligence regarding introduction of animal products This shall apply in particular to the following:(a) information available to customs services;(b) information on ship, boat, rail or aircraft manifests;(c) other sources of information available to the road, rail, port or airport commercial operators.Article 7Access to databases and integration of information technology systemsFor the purpose of Article 6, the competent authority shall have access to the databases or relevant parts thereof available to the customs services.Subject to appropriate data security, the information technology systems used by the competent authority shall, in so far as is possible and where appropriate, be integrated with those of the customs services, and with those of commercial operators, in order to speed the transfer of information.Article 8Specific rules for products which form part of travellers' luggage or are sent as small consignments to private persons1. Without prejudice to specific Community rules relating to certain products, the products referred to in Article 16(1)(a), (b), and (d) of Directive 97/78/EC shall not be subject to the systematic veterinary checks set out in Chapter 1 of that Directive if they are less than 1 kg in weight only and destined for personal human consumption.However, such products may only be introduced into the Community from approved third countries or parts of approved third countries.2. Paragraph 1 shall not affect the animal health and public health rules set out in the appropriate Community legislation.3. For small packages containing products of animal origin introduced into Denmark from Greenland and the Faeroe Islands for direct consumption by private persons, the weight limit provided for in paragraph 1 shall be 5 kg.4. For fish caught for recreation and introduced into Finland and Sweden from Russia in the personal luggage of travellers, for direct consumption by private persons, the weight limit provided for in paragraph 1 shall be 15 kg or one fish of any weight, whichever is higher.Article 9Veterinary checks of certain plant products1. Member States shall submit the plant products listed in Annex IV, from the countries authorised and listed in Annex V, to the documentary checks referred to in Article 1(1) of this Regulation, and, as appropriate, to the laboratory checks referred to in Article 1(2) of this Regulation and other physical checks set out in Annex III to Directive 97/78/EC.2. The requirements of Directive 97/78/EC and of this Regulation shall apply to all plant products listed in Annex IV to this Regulation which, in particular on account of their origin and subsequent destination, may give rise to the risk of spreading infectious or contagious animal diseases.Article 10Use of electronic certificationThe production, use, transmission and storage of the CVED as set down in the various situations described in this Regulation may be done by electronic means at the discretion of the competent authority.Article 11RepealDecision 93/13/EEC is repealed.References to the repealed Decision shall be construed as references to this Regulation.Article 12Entry into forceThis Regulation shall enter into force on 1 March 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 January 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 24, 30.1.1998, p. 9.(2) OJ L 373, 31.12.1990, p. 1.(3) OJ L 9, 15.1.1993, p. 33.(4) OJ L 101, 23.4.2003, p. 14.(5) OJ L 64, 11.3.2000, p. 20.(6) OJ L 240, 23.9.2000, p. 14.(7) OJ L 353, 30.12.2002, p. 1.(8) OJ L 144, 16.6.1993, p. 25.(9) The term "customs clearance" in this Regulation means release for free circulation as defined in Article 79 of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (OJ L 302, 19.10.1992, p. 1).ANNEX ITHE DOCUMENTARY CHECKS REFERRED TO IN ARTICLE 1(1)The following rules are to be applied to the documentary checks on products from third countries:1. For each consignment, the competent authority must ascertain the intended customs approved treatment or use to which the goods will be assigned.2. Each certificate or document for animal health or public health which accompanies a consignment of products originating in a third country and presented to the border inspection post must be inspected in order to confirm as appropriate:(a) that it is an original certificate or document;(b) that it refers to a third country or part of a third country authorised to export to the Community, or, for non-harmonised products, to the Member State concerned;(c) that its presentation and content correspond to the model drawn up for the product and third country concerned, or, for non-harmonised products, to the Member State concerned;(d) that it meets the general principles of certification laid down in Annex IV to Council Directive 2002/99/EC(1);(e) that it has been fully completed;(f) that it relates to an establishment or vessel authorised or registered to export to the Community, or, for non-harmonised products, to the Member State concerned;(g) that it is signed by the official veterinarian or, where appropriate, the representative of the official authority, and shows legibly and in capitals his/her name and position, and also that the official health stamp of the third country and official signature are in a different colour to that of the printing of the certificate, or, for electronic certificates, signature and stamp are made by a secure system;(h) that part 1 of the CVED is correctly completed and that the information in it corresponds with information in other relevant official documents accompanying the consignment.(1) OJ L 18, 23.1.2003, p. 11.ANNEX IITHE LABORATORY CHECKS REFERRED TO IN ARTICLE 1(2)The following rules are to be applied to the laboratory testing of products:1. Member States must submit consignments of products presented for importation to a monitoring plan, with the objective to monitor conformity with Community legislation or, where applicable, national rules, and in particular to detect residues, pathogenic organisms or other substances dangerous to humans, animals or the environment. These monitoring plans must be based upon the nature of the products and the risk they represent, taking into account all relevant monitoring parameters such as frequency and number of incoming consignments and results of previous monitoring.2. Where random tests are carried out under monitoring plans referred to in paragraph 1, and no immediate danger to public or animal health is suspected, the consignment tested may be released for free circulation before the laboratory results are obtained. In all cases the CVED accompanying the consignment must be annotated accordingly and the competent authority at the place of destination notified in accordance with Article 8 of Directive 97/78/EC.3. Where the laboratory tests are carried out on the basis of suspicion of irregularity, available intelligence, a previous notification from the rapid alert system for food and feed (RASFF) or a safeguard measure, and when testing concerns a substance or a pathogenic agent which presents a direct or immediate animal or public health risk, the official veterinarian responsible for the border inspection post who carried out the test or the competent authority must withhold the consignment from veterinary clearance and release until satisfactory results of the laboratory tests are received. In the meantime the consignment shall remain under the control of the authorities and under the responsibility of the official veterinarian or designated official agent in the border inspection post that has carried out the veterinary controls.4. Each Member State shall inform the Commission monthly of favourable and unfavourable results of laboratory testing that has been carried out in its border inspection posts.ANNEX IIITHE COMMON VETERINARY ENTRY DOCUMENT (CVED)>PIC FILE= "L_2004021EN.001701.TIF">>PIC FILE= "L_2004021EN.001801.TIF">Notes for guidance for the CVED certificate(1)General:Complete the certificate in capitals. Where there is an option to delete a box or it is not relevant, clearly deface or cross out the whole numbered box. To indicate positively any option, tick or mark the>PIC FILE= "L_2004021EN.001901.TIF">sign.This certificate is to be completed for all consignments presented to a border inspection post, whether they are for consignments presented as meeting EU requirements and are for free circulation, consignments that will be subject to channelling or those consignments not meeting EU conditions and destined for transhipment, transit, or their placing in free zones, free warehouses or customs warehouses or for ship suppliers (chandlers). Channelling refers to consignments accepted under the conditions laid down in Article 8 of Directive 97/78/EC but that remain under veterinary control until a specified final destination is reached, usually for further treatment.ISO codes where indicated refer to the international standard two letter code for any country.Part 1>TABLE>Part 2 This section is for completion by the official veterinarian or designated official agent (as in Decision 93/352/EEC) only.For boxes 38 to 41 use a colour other than black.>TABLE>(1) Notes for guidance may be printed and distributed separately from the certificate itself.ANNEX IVTHE LIST OF PLANT PRODUCTS REFERRED TO IN ARTICLE 9Plant products subject to veterinary checks:1. Straw2. HayANNEX VTHE LIST OF COUNTRIES REFERRED TO IN ARTICLE 9Part I: Countries from which Member States are authorised to import hay and strawAustraliaBelarusBulgariaCanadaChileCroatiaGreenlandIcelandNew ZealandRomaniaSouth Africa (excluding that part of the foot-and-mouth disease control area situated in the veterinary region Northern and Eastern Transvaal, in the district of Ingwavuma of the veterinary region of Natal and in the border area with Botswana east of longitude 28 °)SwitzerlandUnited States of AmericaPart II: Countries from which Member States are authorised to import hay and straw until 30 April 2004CyprusCzech RepublicEstoniaHungaryLatviaLithuaniaMaltaPolandSlovakiaSlovenia